Citation Nr: 1209185	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 4, 2010.

4.  Entitlement to a higher initial rating for PTSD, currently evaluated as 70 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 25, 2009.

6.  Entitlement to Dependents' Educational Assistance (DEA) benefits, pursuant to 38 U.S.C.A Chapter 35, prior to March 25, 2009.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970, including service in the Republic of Vietnam from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2005, June 2007, and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2005 decision, the RO denied service connection for hearing loss of the right ear and hypertension.  In June 2007, the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective July 6, 2006.  In April 2011, the RO granted entitlement to TDIU and DEA.  

In a March 2008 rating decision, the RO granted entitlement to a 30 percent rating, effective July 6, 2006.  In the April 2011 rating decision, the RO increased the evaluation to 70 percent, effective January 4, 2010.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

The Veteran was initially denied service connection for hearing loss of the right ear and hypertension in August 2005.  In June 2007, the RO denied service connection for bilateral hearing loss (also claimed as right ear hearing loss) and denied reopening the claim for service connection for hypertension.  However, the RO received medical evidence and a statement from the Veteran pertaining to his hearing loss and hypertension claims within one year of the August 2005 rating decision; therefore, that decision is not final.  As such, the issues on appeal are de novo service connection for bilateral hearing loss and hypertension.

The issues of service connection for hypertension and entitlement to TDIU and to DEA benefits prior to March 25, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  Resolving all reasonable doubt, bilateral hearing loss had its onset in service.

2.  Resolving all reasonable doubt, since July 6, 2006, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  In an October 2011 statement, the Veteran's attorney indicated that the Veteran was satisfied with the 70 percent rating currently assigned for his PTSD, which was in effect since January 4, 2010.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Effective July 6, 2006, the schedular criteria for the assignment of an evaluation of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  There being no justiciable case or controversy, the Veteran's claim seeking an evaluation in excess of 70 percent since January 4, 2010, is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and the benefit sought for PTSD on appeal in full.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran had been diagnosed as having hearing loss according to VA standards.  See June 2007 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss.  

At the outset, it is noted that the Veteran served in Vietnam and was exposed to gunfire and mortar attacks in the Battle of Saigon during the Tet Offensive.  Thus, his report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  

Having determined that the Veteran was exposed to noise during service, the Board must now consider whether the currently-diagnosed hearing loss is causally related to such exposure.  

Service treatment records show that the Veteran's pure tone thresholds on entrance, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

5
LEFT
5
5
5

5

The Veteran did not indicate on his report of medical history at enlistment that he had ear, nose, or throat trouble.  At separation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

10
LEFT
5
10
15

15

The Veteran did indicate on his report of medical history at separation that he had ear, nose, or throat trouble.  

Post-service treatment records reveal VA treatment for his hearing loss.  In March 2006, the Veteran reported difficulty hearing and thought it began while in Vietnam.  Puretone testing revealed bilateral high frequency sensorineural hearing loss with word recognition scores of 88 in the right ear and 76 in the left ear.  In a letter received in July 2006, the Veteran's private physician stated that the Veteran reported exposure to significant artillery noise during service and denied vocational and avocational noise exposure.  The Veteran was diagnosed as having bilateral sensorineural hearing loss following audiologic testing.  The physician stated that he suspected that the Veteran's sensorineural hearing loss was most likely secondary to his military exposure.  

In June 2007, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was first diagnosed with hearing loss in March 2006.  The examiner also noted that the Veteran reported that it began in service and progressively worsened, but also reported that he did not notice hearing loss until much later when his wife complained in recent years that he did not hear well.  The Veteran reported having in-service noise exposure of artillery fire, gunfire and rocket explosion about 40 feet away in Vietnam and post-service noise exposure of hunting with hearing protection and minor factory noise with hearing protection.  The Veteran was diagnosed as having normal to moderately severe sensorineural bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was more likely due to non-military etiologies such as heredity, diabetes, aging, and civilian occupational noise exposure as his hearing was normal at separation and it was not noticeable or diagnosed until well after separation.  

In a May 2009 VA examination, the examiner stated that he could not provide an opinion regarding a relationship between diabetes and hearing loss and suggested that an opinion from a medical doctor be obtained.  In February 2010, a VA examiner provided an opinion stating that the Veteran's sensorineural hearing loss was the most common type of hearing loss with aging and conductive hearing loss can be caused by diabetes mellitus if the patient suffered from necrotizing otitis externa if it began after the Veteran was diagnosed with diabetes.  No finding was made, however, regarding whether the Veteran had necrotizing otitis externa.  

Based on a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss.  In reaching this determination, the Board notes that although the June 2007 examiner opined that the Veteran's hearing loss was more likely due to non-military etiologies such as heredity, diabetes, aging, and civilian occupational noise exposure as his hearing was normal at separation and it was not noticed or diagnosed until well after separation, this opinion was based on the Veteran's normal hearing at separation and there was no mention of the threshold shift in service.  Hensley, 5 Vet. App. at 159.  Further, the May 2009 examiner did not provide adequate findings on which a decision may be based.  The evidence shows that the Veteran had a slight shift in his hearing thresholds at separation that were worse than on entrance.  Also, he indicated having ear, nose, or throat trouble on his report of medical history at separation.  Finally, the July 2006 letter from the Veteran's private physician stated that he suspected that the Veteran's sensorineural hearing loss was most likely secondary to his military exposure.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

III.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In June 2007, the RO granted service connection for PTSD and assigned a 10 percent rating effective July 6, 2006.  The Veteran perfected an appeal with the June 2007 decision.  In March 2008, the RO increased the rating to 30 percent, effective July 6, 2006.  In April 2011, the RO again increased the rating to 70 percent, effective January 4, 2010.  

The Veteran's representative stated that he did not disagree with the grant of 70 percent, but disagreed with the effective date stating that the 70 percent rating should have been granted for the entire appellate period.  Therefore, the Veteran is satisfied with the 70 percent rating from January 4, 2010, forward, and claims that the disability rating prior to January 4, 2010 should also be 70 percent.

PTSD is currently rated pursuant to Diagnostic Code 9411.  Mood disorders, which include PTSD, are rated under the criteria set forth in Diagnostic Code 9440.  

Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In examining the evidence in this case, the Board concludes that the findings approximate the criteria for the assignment of a 70 percent disability rating prior to January 4, 2010.  The Veteran received VA treatment for his diagnosed PTSD.  An April 2006 treatment note stated that the Veteran's sleep problems were secondary to restless legs, chronic pain, PTSD, and depressive symptoms.  The Veteran complained of having ongoing nightmares and frequent memories, difficulty with anger and irritability, sleep disturbance, difficulty trusting people, guilt, inability to relax, discomfort in crowds, isolation, and hypervigilance.  He noticed more symptoms emerging since he stopped working.  During treatment in May 2006, it was noted that the Veteran was referred for psychiatric treatment by his primary care physician for PTSD issues and chronic insomnia, for which he was taking medication.  He was laid off in June 2004 and had not worked since.  He was first told he had PTSD in April 2006.  At that time, he had symptoms of insomnia, anger, irritability, feelings of hopelessness and survivor's guilt, hypervigilance, isolation, depression, and having memories of Vietnam.  He told his doctor that he would kill himself if he could not lose weight due to complications of his obesity.  He had no energy, low concentration, and decrease in his usual interests.  He denied any suicide attempts or having an actual plan, but did have fleeting thoughts of overdosing over the last few months.  The Veteran was diagnosed as having PTSD and a GAF score of 25 to 50/60.  In September 2006, he was assigned a GAF score of 60.

During treatment in January 2007, the Veteran stated that he came close to committed suicide in the spring of 2006 as his depression was growing and he was dwelling more on Vietnam.  He was married twice.  The marriage to his second wife was from 1978 to 2004 and ended due to his physical problems and emotional neglect by being a workaholic secondary to PTSD.  Mental status examination showed that the Veteran was sad, nervous, and afraid, and his affect was depressed, flat, anxious, and agitated.  He was diagnosed as having PTSD, dysthymia, and attention-deficit hyperactivity disorder and a GAF score of 48.  It was noted that the Veteran had postponed a variety of PTSD symptoms through constant work, outside activities, and conscious suppression, but his body eventually became overwhelmed by the internal stress and numerous physical problems emerged and disability and unemployability followed.  With time on his hands and his defenses down, he was consciously engaged by the full impact of PTSD and he suffered a great deal.  He was not able to fill out the PTSD forms without breaking down and it took him several months to complete.  

In June 2007, the Veteran was afforded a VA examination.  The Veteran stated that he had been depressed on a chronic basis and felt irritable much of the time prior to taking his current psychotropic medication.  He divorced in 2004 as his wife was frustrated with his growing medical problems and focus on work.  He had two children who he was close to and had 5 or 6 friends.  Mental status examination revealed that his mood was agitated at the early morning examination, his orientation to time was not intact as he missed the correct date by one day, he had paranoid ideation, and had fair impulse control.  The Veteran also had sleep impairment and had poor energy having been diagnosed with chronic fatigue.  The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the stressful event, recurrent distressing dreams, flashbacks, physiological reactivity on exposure to internal or external cues that resemble the traumatic event.  The Veteran also made efforts to avoid thoughts, feelings, or conversation associated with the trauma, avoided activities, places, or people that aroused recollections of the trauma, and had a restricted range of affect (e.g. was unable to have loving feelings).  He was irritable, had anger outbursts, and was hypervigilant.  His disturbance was noted to caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He denied having any periods of remission lasting one full week.  The Veteran was diagnosed as having PTSD and a GAF score of 60.  The examiner stated that the Veteran was not unemployable due to PTSD as he was unable to work due to several physical conditions.  He reported that he received positive job performance evaluations until 2001 when he had a conflict with his new supervisor who he believed was not qualified for her job.  He stated that he was not dating due to his physical problems.  

In a letter from a private physician dated February 2011, it was noted that the Veteran's subsequent GAF scores fluctuated between 39 and 65 and were predominantly between 48 and 50.  

Based on the evidence prior to January 4, 2010, the Board finds that the severity of the overall disability approximates a 70 percent rating for the Veteran's PTSD since July 6, 2006.  He had thoughts of suicide, recurrent and intrusive distressing recollections of the stressful event, recurrent distressing dreams, flashbacks, physiological reactivity on exposure to internal or external cues that resemble traumatic event, difficulty with anger and irritability, sleep disturbance, difficulty trusting people, guilt, inability to relax, discomfort in crowds, isolation, hypervigilance, and orientation to time was not intact.  Significantly, the January 2007 VA treatment report stated that the Veteran's marriage to his second wife ended in part due to his emotional neglect by being a workaholic secondary to PTSD.  Although the Veteran's GAF score was 60 during the June 2007 VA examination and the examiner stated that he was not unemployable due to his PTSD, the Board finds these conclusions inconsistent with the examination.  The Veteran demonstrated serious symptoms during the mental status examination and the examiner indicated that his disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Further, it appears that the examiner based the conclusion that the Veteran was not unemployable due to his PTSD on the Veteran's statements that he could not work due to his physical limitations.  The examiner did not provide his own independent assessment as to whether the Veteran was unable to work due to his PTSD nor did he address the Veteran's conflict with his supervisor in 2001.  Therefore, a 70 percent rating is granted for the entire appellate period, which satisifies the Veteran's appeal and represents the highest level of impairment at any point during the appeal.  Fenderson.

As to the Veteran's entitlement to an evaluation in excess of 70 percent since January 4, 2010, his representative specifically stated in a letter dated October 2011 that the Veteran was not disputing the 70 percent rating; instead she reported that he was challenging the initial 30 percent rating, arguing that 70 percent should be assigned from the date of his claim, i.e., July 6, 2006.  Thus, as the representative clearly states that the 70 percent rating is not disputed, the grant of 70 percent prior to January 2010 satisfies the Veteran's claim.  As such, the issue of whether the criteria for a 100 percent disability rating are met need not be addressed.  

ORDER

Service connection for bilateral hearing loss is granted.

Effective July 6, 2006, a rating of 70 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

The claim of entitlement to an initial evaluation in excess of 70 percent, prior to January 4, 2010, is dismissed.

REMAND

The Board finds that a medical opinion is necessary in this case.  The Veteran is claiming service connection for hypertension.  During VA treatment in January 2007, it was noted that the Veteran had postponed a variety of PTSD symptoms through constant work, outside activities, and conscious suppression, but his body eventually became overwhelmed by the internal stress and numerous physical problems emerged and disability and unemployability followed.  VA examinations have already addressed whether hypertension was caused or aggravated by his service-connected diabetes mellitus, but no opinion was provided on whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  

In light of the January 2007 VA treatment record, which indicates that the Veteran's PTSD caused physical problems, the Board finds that a VA examination is needed in this case in order to determine whether the Veteran's service-connected PTSD caused or aggravated his hypertension as it is unclear what physical problems were referred to.  The record also still lacks clear evidence of the cause of the Veteran's hypertension.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In his application for TDIU, the Veteran reported last working in July 2004 as a global quality systems manager and that his diabetes mellitus and PTSD prevented him from being gainfully employed.  

The Veteran was granted entitlement to TDIU in the April 2011 rating decision and was assigned an effective date of March 25, 2009, the date that the schedular requirements were met set forth in 38 C.F.R. § 4.16(a).  In this decision, however, the Veteran was granted a 70 percent disability rating for PTSD prior to January 4, 2010 and now meets the schedular requirement for TDIU set forth in 38 C.F.R. § 4.16(a) beginning July 6, 2006.  In light of the grant of 70 percent disability rating for PTSD prior to January 4, 2010 in addition to the grant of service connection for bilateral hearing loss in this decision, VA's duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work prior to March 25, 2009.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the right and left feet, and bilateral hearing loss on his ability to obtain and retain employment.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The Veteran is also claiming that he should be awarded DEA benefits pursuant to 38 U.S.C. Chapter 35, prior to March 25, 2009.  The determination of the TDIU claim could affect the Veteran's DEA benefits claim and, therefore, the Board finds that the DEA benefits claim must be remanded to the RO because it is inextricably intertwined with the Veteran's TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75, (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his hypertension and the impact of his service-connected disabilities on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on the examination and review of the record, the examiner is requested to answer the following:  

(a)  Is it at least as likely as not that the diagnosed hypertension is related to or had its onset in service, to include as due to his in-service Agent Orange exposure.  

(b)  Is it at least as likely that the Veteran's hypertension developed within one year of his discharge from active duty in January 1969, i.e., by January 1970.

(c)  If the answer to paragraphs (a) and (b) are no, is it at least as likely as not that the diagnosed hypertension was caused by the service-connected PTSD?  

(d)  If the answer is no, is it at least as likely as not that the Veteran's service-connected PTSD aggravated the Veteran's hypertension?  

The examiner should then provide an opinion as to whether the Veteran's combined service-connected disabilities, either alone or in the aggregate, renders him unable to secure and follow a substantially gainful occupation prior to March 25, 2009.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the appeal.  If any determination remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


